Citation Nr: 1711209	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1972 to May 1976 and in the United States Army from January 15, 1991 to July 4, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2012, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in April 2014 at which time it was remanded for additional development.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

During a March 2012 Travel Board hearing, the Veteran testified that he was diagnosed with hepatitis C in July 2009 and identified two potential in-service risk factors: air gun inoculations administered in 1972 and intravenous (IV) therapy treatments administered in May 1991.  The Veteran stated that while receiving the inoculations, he saw blood and fluid on the arms of the other soldiers and could not recall the air guns being cleaned.  The Veteran also denied exposure to other risk factors for hepatitis C, including high risk drug use, high risk sexual activity, and tattoos.  See March 2012 Hearing Transcript.  Additionally, service treatment records indicated that the Veteran was administered IV fluids in May 1991.  

In April 2014, the Board remanded the present claim for the purpose of obtaining a VA examination and etiology opinion.  The Board directed the VA examiner to provide an opinion as to whether it was at least as likely as not that hepatitis C was causally or etiologically related to any incident of active duty service or otherwise had its onset during active duty service.  The examiner was specifically asked to address whether hepatitis C was related to the administration of air gun inoculations during service in May 1972 to May 1976, or alternatively, to his symptoms experienced during service in May 1991, with resulting IV treatment.  Lastly, the Board requested that the examiner comment on an article "Can I get hepatitis C from air gun vaccinations?" submitted by the Veteran. 

The Veteran was afforded a VA examination in May 2014, and the requested medical opinion was provided in June 2014.  The examiner opined that the Veteran's hepatitis C was less likely than not related to service.  In the examiner's rationale, she stated that there was no evidence in the Veteran's record of hepatitis until 2009 and that there is no accepted evidence in medical literature supporting causality.  Additionally, she reported that there were universal precautions in place in 1991 and that there were no other reported cases of hepatitis C in the location where the Veteran was stationed in May 1991 to support a claim of inferior or dangerous practice with needles.  Lastly, the rationale noted the following:  "Question posed from veteran, 'Can I get Hep. C from air gun vaccination?'  Answer: No." 

It is unclear from the rationale that the examiner considered the actual internet opinion submitted by the Veteran as directed by the Board.  Also, the Board notes that Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004) acknowledges that "[d]espite the lack of any scientific evidence to document transmission of HCV with airgun injectors, it is biologically plausible."  In light of the foregoing, the Board will seek additional comments from the VA examiner regarding the Veteran's contended theory of entitlement to service connection for hepatitis C. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the June 2014 opinion by the same examiner or another qualified examiner if the original examiner is unavailable.  The claims folder must be made available to and reviewed by the examiner.  

In light of the internet opinion by Dr. R.K. ("Can I get hepatitis C from air gun vaccinations?") dated March 9, 2012 submitted by the Veteran, and VBA Fast Letter 04-13 (June 29, 2004) which acknowledges that "[d]espite the lack of any scientific evidence to document transmission of HCV with airgun injectors, it is biologically plausible," please explain why this mode of transmission is or is not the likely cause of the Veteran's hepatitis C. 

2.  After completion of the above, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




